DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B claims 2, 9-10 and 15-16 in the reply filed on June 15, 2022 is acknowledged.
Claims 1, 3-8 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.
Claims 2, 9-10 and 15-16 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-10 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “a second partially coherent light source”,  “a second multiplexed holographic optical element”, and “a second inspection plane” recited in claim 2 are confusing, since it is not clear if there are a first light source, a first multiplexed holographic optical element and a first inspection plane.   It is not clear how to define “second” when there is no “first” being defined.  
The phrase of “ second image reconstruction module” and the phrase “a second observation-depth-based digital image reconstruction process” recited in claim 9 and the phrase “a second Fourier Transformation based image reconstruction” recited in claim 10 are confusing since it is not clear the “second” is defined with respect to what since there is no “first” being defined.  
The phrase “a spherical wave originating from a point source” recited in claims 9 and 10, that is confusing and indefinite since it is not clear what is this “point source”?  It is not clear if the point source is or is not the same as the “second partially coherent light source” recited in the based claim (claim 2).  The scopes of the claims are confusing and indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Rottenberg (PN. 10,921,236) in view of the US patent application publication by Sun et al (US 2014/0340476 A1).
Rottenberg teaches a lens free imaging device (100, Figure 3), serves as the lensless holographic imaging system that is comprised of a laser light source for outputting a light beam (101, Figure 3), to generate a radiation wave (112) serves as the reading light having a specific wavefront, a diffractive grating (313) irradiated with the at least beam of reading light such that a portion of the at least one beam of reading light  undergoes diffraction the diffractive grating and exits the diffractive grating as at least one beam of system reference light (116) while another portion of the at least one beam of reading light exits the diffractive grating (313) through a first surface thereof as an object-irradiating light (114) being projected to and reflected by an inspection plane (130) of an object (130) under inspection to form an object-diffracted light (118) that an image sensor serves as the image capture (120) that located at the second surface and configured to read at least one interference signal generated by interference between the object-diffracted light (118) and the system reference light (116, please see column 10 lines 57-67 and column 11 lines 1-23).  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly to include a light modulator for receiving the light beam and modulated the light beam into at least one beam of reading light having specific wavefront.  This reference also does not teach explicitly that the diffractive grating is a holographic optical element.  Sun et al in the same field of endeavor teaches a digital holographic microscope wherein a reflective element (180, Figure 13) is provide to modulate light beam generated by the laser source (110) into a reading light having a specific wavefront.  A holographic optical element (210) is used to generate the system reference light (114) and object irradiation light (116) and the object-diffracted light, from sample (300), enters the holographic optical element through the first surface, passes through the holographic optical element and exiting the holographic optical element through a second surface, (please see Figure 13).  It would then have been obvious to one skilled in the art to apply the teachings of Sun et al to include a light modulator to direct the light from the light source to desired the input location.  It would also have been obvious to one skilled in the art to apply the teachings of Sun et al to alternatively use a holographic optical element to generate the system reference light and the object-irradiation light.  Although this reference does not teach explicitly that the holographic optical element is a multiplexed holographic optical element, such modification is considered obvious to one skilled in the art to make the holographic optical element to include multiple holograms being recorded therein to allow read light having different properties, such as wavelength or angle of incidence, may be used for the operation of the lens free imaging system.  
With regard to claim 15, both Rottenberg and Sun et al teach that the partially coherent light source is a laser light source, (please see column 8, lines 55-57 of Rottenberg and  paragraph [0047] of Sun et al).  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg and Sun et al as applied to claim 2 above, and further in view of US patent issued to Perraut et al (PN. 10,255,688).
The lens free holographic imaging device taught by Rottenberg in combination with the teachings of Sun et al as described in claim 2 above has met all the limitations of the claims.
With regard to claims 9 and 10, the scopes of the claims are confusing and indefinite for the reasons stated above, which makes the claims can only be examined in the broadest interpretation.  Sun et al teaches that the system reference light (114) may be a spherical wave, which implicitly meant that it may be originated from a point source, (please see paragraph [0052]).  Both Rottenberg and Sun et al teach that a digital reconstructed holographic image for the object or sample under inspection is generated.   It is therefore implicitly true that a digital image reconstruction process is included in the free lens imaging device of Rottenberg in light of Sun et al.  The reconstruction process should comprise the steps of reading a point source depth wherein a linear distance between a point source for the system reference light and the image capture device or sensor device is calculated and read as point source depth and performing interference signal and observation depth based image reconstruction wherein interference signal corresponding to the system reference is converted into a digital interference signal.  It is noted that the digital interference signal corresponding to an electric field that is propagated to the read point source depth to generate a signal term electrical field.  The signal term field then propagates to the input observation depth to generate a reconstruction image.  It is either implicitly true or obvious to one skilled in the art to modify the digital imaging process to remove the noise term of the image be removed to improve the image quality.  
Rottenberg in view of the Sun et al teaches an observation depth is defined a linear distance between point source of the system reference light and inspection plane of the object under inspection.  Perraut et al in the same field of endeavor teaches a method for analyzing a sample wherein the observation depth, (please see Figure 1), may be controlled.  It would then have been obvious to one skilled in the art to apply the teachings of Perraut et al to allow the observation depth be adjusted and controlled to obtain reconstruction image in different observation depth.  With regard to claim 10, these references do not teach explicitly that the image reconstruction module is for performing a Fourier transformation based image reconstruction, however Fourier transformation is a typical mathematical function utilized in image analysis, such mathematical transformation is either implicitly included in the method for obtaining the reconstructed image of the object under inspection or is obvious to one skilled in the art to modify the reconstruction process to ease the mathematical calculation.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rottenberg and Sun et al as applied to claim 2 above, and further in view of US patent application publication by Lee et al (US 2021/0080743 A1).
The lens free holographic imaging device taught by Rottenberg in combination with the teachings of Sun et al as described in claim 2 above has met all the limitations of the claims.
With regard to claim 16, Sun et al teaches that the light modulator may comprise a reflective element (180, Figure 13) to adjust the direction of the incident of light from the light source (110).  It however does not teach explicitly that the modulator is a rotatable mirror.  Lee et al in the same field of endeavor teaches a holographic imaging device wherein a rotatable mirror (130, Figure 4) may be used to modulate the light specifically to adjust the incident direction of the light.  It would then have been obvious to one skilled in the art to apply the teachings of Lee et al to modify the lens free imaging device for the benefit of allowing the light beam direction may be adjusted and controlled.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872